DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August 23, 2022. Claims 1, 3-11 and 13-20 are pending.  

Allowable Subject Matter
Claims 1, 3-11 and 13-20 now renumbered 1-18  are allowed.
The closest prior art of record is Lenka (NPL titled: Blind Deblurring using GANs) in view of TALATHI et al (Pub No.: 20180101957). Lenka disclose, the electronic device comprising:: encode a blurred image at a plurality of stages of encoding to obtain an encoded image at each stage of the plurality of stages (Each encode block consists of a convolution with stride 2 and padding same to reduce the spatial dimension by half. The number of channels are doubled until they reach 512, except for the first encode block which increases the number of channels from 3 to 64. After the convolution we have a batch normalization and ReLU – see section 4.2.1, [p][002] and Fig. 4 ); decode an encoded image obtained from a final stage of the plurality of stages of encoding by using an encoding feedback from each stage of the plurality of stages (“each decode block consist of the transpose convolution, batch normalization and ReLU. Where the transpose convolution in contrast to convolution, increases the spatial dimension while decreasing the number of channels. The last decode block has a tanh activation instead of a ReLU. The discriminator used is a Markovian Discriminator (PatchGAN), it takes an N x N patch of an image and predicts weather it is the model output or the target, it does that for each patch and produces an image where each pixel denotes the prediction of the corresponding N x N patch. We average all the responses to get the final output” – see section 4.2.1, [p][002]) and a machine learning (ML) feedback from at least one ML model (spatial attention feedback added between the encoder and decoder – see Fig. 5); and generate a deblurred image in which at least one portion of the blurred image is deblurred based on a result of the decoding (output image – see Fig. 4); Lenka does not expressly disclose at least one memory configured to store program code; and at least one processor configured to read the program code.
 	TALATHI discloses a neural network for image processing including at least one memory (118 - see Fig 1) configured to store program code (see [p][0037]); and at least one processor (102 - see Fig 2) configured to read the program code (see [p][0037]).
 	Note the discussion above; the combination of Lenka and TALATHI as a whole does not teach wherein the encoding comprises: generating a first set of feature maps corresponding to a channel number by performing a point-wise convolution on the blurred image; generating a second set of feature maps corresponding to the channel number by performing a depth-wise convolution on the blurred image; and generating a set of threshold-based blur feature maps using the first set of feature maps and the second set of feature maps, and encoding the blurred image by using the set of threshold-based blur feature maps.
 	The present system achieves a high accuracy and performance in image deblurring within three stages of encoding and decoding of the blurred image. Also, a computation and a memory requirement at the electronic device for deblurring a blurred image is reduced by about half compared to that of the related art systems for deblurring the blurred image. Furthermore, the system reduces consumption of computational and storage resources in the electronic device for generating the deblurred image, and quickly generate the deblurred image within a certain number of stages (e.g., three stages) of encoding and decoding
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 1, 2022